Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 26th, 2021.  Claims 35-39, 43, 44, and 52-54 are pending.  Claims 52-54 are withdrawn from consideration.  Claims 1-34, 40, 41, and 46-51 are canceled.  ***Claim 44 is presented as canceled and as previously pending.***

Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44 is presented as canceled and previously presented.  Appropriate correction is required.













Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-39, 43, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure does not support the configuration of the controller as recited in claim 35 for carrying out steps (i-E) as recited herein.
Initially, there is inadequate support provided for the general procedural discussion of “operate the first fluidic valve, second fluid valve, the plurality of additional fluidic valves, and the pump”.  
Additionally, from Applicant’s disclosure, all of the first fluidic valve, second fluid valve, the plurality of additional fluidic valves, and pump are operated in order to accomplish such steps wherein the present recitation provides that all of these elements are operated in order to carry out the listed steps (i-E). 
It appears that selective ones of these elements are operated in particular fashions (including opened/closed and timing thereof), and additionally, further structure is required in order to carry out such operations such as those including mixing, reagents, rinsing solutions, and the like claimed which have no basis in the claims (i.e. the flow cytometer system does not include a reagent reservoir nor flow communication with one so as to be able to drawn reagent from a reservoir and through a particular flow channel pathing in order to achieve the recited process).  This is likewise seen with respect to the “mixing” operations wherein the claims do not provide an agitator and, in an alternative means for mixing, the claims do not provide a flow channel/path(s) arrangement and functionality with respect to the pump which affords such mixing (i.e. by way of a back and forth pumping between various fluidic paths and coincident opened/closed valves).  This is further seen as the present pump is merely defined as functioning to aspirate a sample from a sample vessel through the aspiration needle.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-39, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural confines of the claimed flow cytometer for its recited functionalities are indefinitely defined herein.
As amended, claim 35 recites that the inelt end of the first fluidic valve is connected fluidically to proximal ends of a first fluidic path, second fluidic path, and a third fluidic path (and subsequent discussion to the connection of their distal ends to a sample aspiration needle).
Herein, it is unclear where these first fluidic path, second fluidic path, and a third fluidic paths are relatively found within the claimed flow cytometer system.  Examiner notes that the optical flow cell is recited as comprising a flow channel. 
 Does this flow channel include dividing walls which define these three paths within the overall flow channel?
Does the flow channel at its distal end have a three-pronged branched structure which connects and fluidically communicates with these first, second, and third fluidic paths? 
Some other connecting structure(s) which provides for the various first, second, third fluidic paths and their fluidic communication/connection with the flow channel of the optical flow cell?
Clarification is required.


Further, with regards to the controller and its functionality to actuate various valves of the system according to a selected protocol, Examiner notes that the claims lack basis for such selection and this functionality is indefinitely provided. 
 Does Applicant intend to claim a non-transitory memory/storage that includes such encoded protocols therein and the controller is configured to retrieve these protocols from the memory/storage?

Further, the recited protocols (i)-(x) are indefinitely defined in the present system.
The general discussion to “operate the first fluidic valve, second fluid valve, the plurality of additional fluidic valves, and the pump” is insufficient for providing clear metes and bounds for accomplishing the recited steps.  
Additionally, from Applicant’s disclosure, all of the first fluidic valve, second fluid valve,  the plurality of additional fluidic valves, and pump are not operated in order to accomplish such steps wherein the present recitation provides that all of these elements are operated in order to carry out the listed steps (i-E). 
For example, item (i) recites, “segment a first volume of an aspirated sample into a first fluid aliquot,” wherein Applicant has failed to link the structure(s) of the system (and more particularly, the fluid handling system) which allows for such segmenting of an aspirated sample.  
Does Applicant intend to recite actuating the aspirating needle of the first fluidic valve for accomplishing this step?
For example, does Applicant intend to recite “(i) segment a first volume of an aspirated sample into a first aliquot by actuating the first and second fluidic vale”?
Further, the recited valves and channel/path arrangement provided do not provide for segmentation, wherein segmentation construes a splicing or segregating of a particular portion of fluid, wherein the present valves and channel/path do not have any sort of diverting/segmenting.  
Is this “segmenting” accomplished by the opening of one valve while subsequently closing another or a plurality thereof?  By this, does the segmented first volume of step (a) remain to reside as a first aliquot only within one of the first, second, or third fluidic paths? 
Clarification is required.


In item (iii), there is no basis in the system for “a first reaction vessel.”  Does Applicant intend to claim an outlet fluid path for directing fluid to reaction vessels as a part of the fluid handling system, or to claim such outlet to the fluid handling system and the reaction vessels themselves?

In item (iv) there is no basis in the claim for a provision to a reagent supply so as to accomplish any step with respect to a reagent, including the mixing as recited herein.

For similar reasons as discussed above in, the remaining steps (and including A-E) inadequately discusses the structure(s) controlled by the controller in order to affect the recited protocol.  And further, the recited flow cytometer lacks proper basis for the various provisions therein, such as diluting reagent, rinsing solution, and the like.

In item (v), what structure(s) allows for directing at least a portion of the mixture?  Is this accomplished with a pump and a further fluid conduit that is fluidically connected back in a recycle to an input of the flow cell?  Examiner further notes that the claims lack the necessary linked flow channel/path(s) loop arrangement which allows for such particular flow from the desired point A to point B.




Additionally, while the claim calls for at least one of items (i)-(x) to be performed, the cited items/protocols (i)-(x) mutually rely upon one another, and the language of “at least one of…” affords a singular choice.  For example, one cannot carry out item (iii) without having carried out item (i) as well. 
 This is further seen in subsequent items/protocols, wherein even more prior items/protocols are being relied upon in the subsequent/further items/protocols.

Further, as amended, the recitation in claim 35 to “wherein the flow cytometer system is further configured to perform in a specific order the steps of the flow cytometer protocol selected from the group consisting of:…” further confounds the claims as the preceding recitation to the controller is drawn to performing at least one of the following steps of a flow cytometer protocol, which remains to read on a singular step being carried out.

These issues stem into dependent claims 43 and 45 for similar reasons.

Further, these issues with respect to the protocols in claims 36-39, and what structural element(s) are affected by the controller in order to carry out such protocols/operations are indefinitely provided for herein.  What valving/pumping is affected?  What scattering detection(s) is/are utilized?  And how do these further protocols relate to the base at least one protocol provided in the independent claim 35?

Further, the metes and bounds of the structural arrangement of the third fluidic device comprising “a plurality of additional valves and at least one pump…” are indefinitely defined herein.  This recitation is drawn to a parts list wherein it is unclear how such plurality of valves and at least one pump are related to one another so as to allow for the operative embodiment sought.  How are the plurality of valves and pumps functionally/structurally related to one another?  Clarification is required.


Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The provided recitations to the protocols as in claims 36-39 are indefinitely defined herein for their recited functionalities.
Examiner asserts that these claims are based upon independent claim 35 which introduces such selected protocol (see item (f)) by way of the fluid handling operation in the system.  By this, the discussion of the protocols in claims 36-39 in terms of detection and enumeration is indefinitely defined herein as the selected protocol has been defined with respect to fluid handling operations and does not have any basis in terms of an analysis/detection operation.
Does Applicant intend to provide further discussion to the controller and its coincident operation with the light scatter detectors and the data produced thereat being analyzed in a particular selected manner so as to realize the desired results (e.g. those parameters/cell types recited in each of claims 36-39).





Response to Arguments
Applicant’s arguments filed July 26th, 2021 with respect to claim(s) 35-39, 43, and 44 have been considered but are moot in view of the amendments made to the claims.
As discussed above, the claims, as amended, are rejected under 35 USC 112 a/1st paragraph for the reasons discussed above in the body of the action, and the claims remain rejected under 35 USC 112 b/2nd paragraph and for further reasons with respect to the amended recitations, which are particularly spelled out in the body of the action.
Claim 44 is objected to for the reasons discussed above in the body of the action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/           Primary Examiner, Art Unit 1798